Exhibit 10.1

 

Amendment to the Acme United Corporation 2012 Employee Stock Option Plan

 

 

In accordance with Section 18 of the Acme United Corporation 2012 Employee Stock
Option Plan (the “Plan”), the Plan is hereby amended as follows:

 

1.                   Subsection (b) of Section 3, “Shares Subject to the Plan,”
is amended by adding the following immediately preceding the last sentence of
said subsection (b):

 

If either (i) the exercise price of an Option is paid by Net Share Exercise
pursuant to Section 11(b)(ii) of the Plan, or if (ii) the exercise of an Option
is settled by payment of cash to the Optionee pursuant to Section 11(b)(iii) of
the Plan, the Shares otherwise deliverable to the Optionee shall again be
available for issuance under the Plan.

 

2.                   Section 2 of the Plan, “Definitions,” is amended by adding
a new subsection (o) as follows:

 

(o)“Closing Price” means for purposes of a notice delivered during or after
trading hours on a particular trading day, the closing price of the Common Stock
published by NYSE MKT for that day (or if no sales were reported on that day,
the closing price on the day immediately preceding such day), and with respect
to delivery of an exercise notice before the opening of trading on a particular
day or on a non-trading day, the closing price of the Common Stock published by
NYSE MKT for the immediately preceding trading day.

 

3.                   Section 10(d) of the Plan, “Termination of Employment for
Any Other Reason,” is amended to read in its entirety as follows:

 

(d) Termination of Employment for Any Other Reason

 

Except as otherwise provided: (i) in paragraph (e) of this section, (ii) in an
Option Agreement for an Optionee, or (iii) in an employment agreement the terms
of which have been approved by the Committee, if an Optionee ceases to be
employed by the Corporation or a Subsidiary for any reason other than
retirement, disability, or death, the Optionee’s Option shall terminate on the
earlier of (X) the first anniversary after the date of such cessation of
employment and (Y) the date on which the term of the Option would have expired
if such cessation of employment had not occurred. During such period the option
may be exercised only to the extent that the Optionee was entitled to do so
under Section 9(b) at the date of cessation of employment unless the Committee,
in its sole and nonreviewable discretion, permits exercise of the Option to a
greater extent. Except to the extent required by law, the employment of an
Optionee shall not be deemed to have ceased upon his or her absence from the
Corporation or a Subsidiary on a leave of absence granted in accordance with the
usual procedure of the Corporation or Subsidiary.

 

 1 

 



4.                   Section 11, “Method of Exercise,” of the Plan is amended to
read in its entirety as follows:

 

(a) When exercisable pursuant to the terms of the Plan and the governing Option
Agreement, an Option shall be exercised by the Optionee as to all or part of the
shares subject to the Option by delivering written notice of exercise to the
Company at its principal business office or such other office as the Company may
from time to time direct, (i) specifying the number of shares subject to the
Option (or portion thereof) being exercised; (ii) specifying the method of
payment of the total exercise price of the Option (or portion thereof), and
(iii) containing such further provisions consistent with the provisions of the
Plan as the Company may from time to time prescribe. The written notice of
exercise shall be in the form and delivered in the manner prescribed by the
Company from time to time. No Option may be exercised after the expiration of
the term specified in Section 9 hereof.

 

(b) Payment of the exercise price of the Option shall be paid in full at the
time the Option (or portion thereof) is exercised. Such payment shall be made:

 

(i) in cash in United States currency;

 

(ii) subject to the consent of the Company at the time of exercise and if
permitted by the Option Agreement granting such Option, the Optionee may elect
in the notice of exercise given pursuant to Section 11(a) to make such payment
by reduction in the number of shares of Common Stock otherwise deliverable upon
exercise of such Option by the number of shares having an aggregate value based
on the Closing Price equal to the total exercise price of the Option (or portion
thereof) (“Net Share Exercise”); or

 

 2 

 



(iii) subject to the consent of the Company at the time of exercise and if
permitted by the Option Agreement granting such Option, the Optionee may elect
in the notice of exercise given pursuant to Section 11(a) to receive from the
Company cash in an amount equal to the number of shares of Common Stock subject
to the Option (or portion thereof) that is being exercised multiplied by the
excess of (A) the Closing Price of the Common Stock, over (B) the exercise price
per share of the Option.

 









3

 

